Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2014/0267075 A1 to Shahparnia et al. (Shahparnia).
As to claim 7, Shahparnia discloses an input device(see Fig. 3; Par. 25) for generating an analog signal (Figs. 1, 3, 6; Pars. 24, 27, 34); an input converter (A/D,606) for converting the analog input signal to a digital input signal (see Figs. 3, 6; Pars, 0027, 0034); a shift register(FIFO, 608) for storing digital input(Fig. 3, 6; Par. 0035); and a data processing unit (348) for controlling the shift register(608) and the input converter (606)(Figs.  3, 6; Par. 0027, the sensing circuit 350 may transmit the analog capacitance signals to the processor 348, which may then convert the data to a digital form, the digital output can be fed into the shift register(608), Par. 0034).
As to claim 11, Shahparnia discloses said input device is sensor (350) (Figs. 1, 3, 6, Par. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 13-14, and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0267075 A1 to Shahparnia et al. (Shahparnia) and U.S. Patent No. 2007/0285393 A1 to Ishakov.
As to claim 8, Shahparnia does not expressly disclose said shift register is controlled on the basis of a word length W of the5 of 8371 App. based on PCT Application No. PCT/EP2017/053223 Atty Ref. 337538: 123-19 USPreliminary AmendmentAugust 9, 2019 shift register, a number NIE of input elements within the input arrangement  and a count value C of a clock information.
Ishakov discloses said shift register (101 on the upper left in Fig. 4) is controlled on the basis of a word length W of the5 of 8371 App. based on PCT Application No. PCT/EP2017/053223 Atty Ref. 337538: 123-19 USPreliminary AmendmentAugust 9, 2019 shift register (Pars. 37, 74), a number NIE of input elements within the input arrangement (Fig. 6, Pars. 79-80) and a count value of a clock information (synchronization bit) (Figs. 5, 6, Pars. 80-81).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shahparnia with the teaching of Ishakov to provide an improved outputting process since several sequentially touches may be connected to one output of controller as suggested by Ishakov (Par. 77). 
As to claim 13, Shahparnia does not expressly disclose the input elements are connected by a serial interface and an input arrangement controller for controlling said plurality of input elements.
Ishakov discloses the input elements (Key 1-Key N) are connected by a serial interface (Figs. 1, 6, Pars 78-79); and an input arrangement controller for controlling said plurality of input elements (Key 1-Key N) (Par. 77).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shahparnia with the teaching of Ishakov since they both teach a touch panel input devices and interfaces between a touch panel and controller (see Shahparnia's Fig. 9 and Par. 0045; Ishakov's Fig. 1; abstract and Par. 55).  Shahparnia as modified by Ishakov could be used to easily input characters to a computer. 
As to claim 14, Shahparnia as modified discloses the input arrangement is a keyboard (Ishakov’s Figs. 1-2, 6, Par. 27), a keypad (Ishakov’s Figs. 1-2, 6, Par. 140) (omitting or a game console, or a game pad).  It would have been obvious to one of ordinary skill in the art to have modified Shahparnia with the teaching of Ishakov since they both teach a touch panel input devices and interfaces between a touch panel and controller (see Shahparnia's Fig. 9 and Par. 0045; Ishakov's Fig. 1; abstract and Par. 55).  Shahparnia as modified by Ishakov could be used to easily input characters to a computer. 
As to claim 19, Shahparnia as modified discloses the serial interface (see Ishakov’s Din and CLK) is an asynchronous or synchronous serial interface (Ishakov’s Figs. 1, 6, Pars 78-80).  See claim 13 motivation above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0267075 A1 to Shahparnia et al. (Shahparnia) and U.S. Patent No. 5,297,070 to Hua et al. (Hua).
As to claim 9, Shahparnia does not expressly disclose said data processing unit determines a trigger signal for a READ/WRITE operation of the shift register on the basis of a cycle length CLL = W x Nie, wherein W is the word length of the shift register and Nie is the number of input elements within the input arrangement.
Hua discloses disclose said data processing unit determines a trigger signal for a READ/WRITE operation of the shift register (Col. 11, lines 3-19) on the basis of a cycle length CLL = W x Nie, wherein W is the word length of the shift register (5) and Nie is the number of input elements within the input arrangement (Col. 11, lines 3-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shahparnia with the teaching of Hua to allow simultaneous read/write operation as suggested by Hua (Col. 11, lines 3-6).

Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0267075 A1 to Shahparnia et al. (Shahparnia) and U.S. Patent No. US 6,657,574 B2 to Rhode.
As to claim 10, Shahparnia does not expressly disclose an output converter for converting a digital output signal to an analog output signal; and an output device for generating an output signal to a user on the basis of the analog output signal.
Rhodes discloses an output converter (DAC) for converting a digital output signal to an analog output signal (Fig. 6, Col. 6, lines 6-17); and an output device (609) for generating an output signal to a user on the basis of the analog output signal (Fig. 6, Col. 6, lines 6-17).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Shahparnia with the teaching of Rhode to minimize noise and interference as suggested by Rhode (Col. 2, lines 28-29).
As to claim 12, Shahparnia as modified discloses said analog output device is an acoustical output device (Rhode’s 609) (Rhode’s Fig. 6, col. 6, lines 6-17).  It would have been obvious to one of ordinary skill in the art to have modified Shahparnia with the teaching of Rhode to recreate a sound to a user(Col. 6, lines 6-15). 
Claim 7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0048255 A1 to Choi et al. (Choi) and U.S. Patent No. US 6,657,574 B2 to Rhode.
As to claim 7, Choi discloses an active input element of an input arrangement (Figs. 3-5, Par. 22), comprising: an input device (32) for generating an analog signal (S11, S12) (Par. 23); an input converter (34) for converting the analog input signal (S11, S12) to digital input signal (Fig. 3, Par. 22); a register (346) for storing the digital input signal (Figs.3, 5, Par. 28); and a data processing unit (35) for controlling the register (346) and the input converter (34) (Figs. 3-4, Pars. 34-35, see also Pars. 28, 57).
Choi does not expressly disclose a shift register.
Rhode discloses Rhode discloses active input element of an input arrangement (602)(see Fig. 6, col. 5, lines 61-65), comprising: an input device (AIN1-AIN8 or 602) for generating an analog signal(Figs. 1, 5, 6; col. 3, lines 8-20, col. 5, line 64-col. 6, line 1); an input converter (ADC) for converting the analog input signal (AIN1-AIN8 or 602) to a digital input signal (Figs. 1, 5, 6; col. 3, lines 8-20; col. 4, lines 39-50); a shift register (501a-501h or 606) for storing input and/or output data (Figs. 1, 5, 6; col. 3, lines 8-20; col. 4, lines 39-50; col. 6, lines 6-17); and a data processing unit (502 610  605) for controlling the shift register (501a-501h) and the input converter (ADC) (Figs. 1, 5, 6; col. 3, lines 8-20; col. 4, lines 54-61). a shift register (501a-501h or 606) for storing digital input and/or output data (Figs. 1, 5, 6; Col. 3, lines 8-20; Col. 4, lines 39-50; Col. 6, lines 6-17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Choi with the teaching of Rhode so that the digital data would be sent out as a controller(502) needs (see Figs. 5-6; col. 4, lines 51-66).  
As to claim 10, Choi as modified discloses an output converter (Rhode’s DAC) for converting a digital output signal to an analog output signal (Rhode’s Fig. 6, Col. 6, lines 6-17); and an output device (Rhode’s 609) for generating an output signal to a user on the basis of the analog output signal (Rhode’s Fig. 6, Col. 6, lines 6-17).  It would have been obvious to one of ordinary skill in the art to have modified Choi with the teaching of Rhode so as to provide a sound to a user (Col. 6, lines 6-15). 
As to claim 11, Choi discloses said input device is sensor (32) (Fig. 3, Par. 22). 
As to claim 12, Choi as modified discloses said analog output device is an acoustical output device (Rhode’s 609) (Rhode’s Fig. 6, col. 6, lines 6-17).  It would have been obvious to one of ordinary skill in the art to have modified Choi with the teaching of Rhode to recreate the acoustic sound to a user (Col. 6, lines 6-15). 
As to claim 13, Choi as modified discloses a plurality of input elements (AIN1-AIN8) (Rhode’s Figs. 1, 5; Col. 3, lines 8-20), wherein the input elements (Rhode’s AIN1-AIN8) are connected by a serial interface (Rhode’s 110) (Rhode’s Figs. 1, 5; Col. 3, lines 8-20); and an input arrangement controller (Rhode’s MCLK, 502) for controlling said plurality of input elements (Rhode’s AIN1-AIN8) (Rhode’s Figs. 1, 5, 6; Col. 3, lines 8-20; Col. 4, lines 39-50 and Col. 6, lines 6-17).  It would have been obvious to one of ordinary skill in the art to have modified Choi with the teaching of Rhode to minimize noise and interference as suggested by Rhode (Col. 2, lines 28-29).
As to claim 14, Choi as modified discloses a computer mouse (see Fig. 3, Par. 22); and/or wherein the serial interface is an asynchronous or synchronous serial interface (Rhode’s Figs. 1, 5, 6; Col. 3, lines 8-20; Col. 4, lines 39-50 and Col. 6, lines 6-17).  It would have been obvious to one of ordinary skill in the art to have modified Choi with the teaching of Rhode to minimize noise and interference as suggested by Rhode (Col. 2, lines 28-29).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0048255 A1 to Choi et al. (Choi) and U.S. Patent No. US 6,657,574 B2 to Rhode; in view of U.S. Patent No. 2007/0285393 A1 to Ishakov.
As to claim 8, Choi as modified does not expressly disclose said shift register is controlled on the basis of a word length W of the5 of 8371 App. based on PCT Application No. PCT/EP2017/053223 Atty Ref. 337538: 123-19 USPreliminary AmendmentAugust 9, 2019 shift register, a number NIE of input elements within the input arrangement  and a count value C of a clock information.
Ishakov discloses said shift register (100) is controlled on the basis of a word length W of the5 of 8371 App. based on PCT Application No. PCT/EP2017/053223 Atty Ref. 337538: 123-19 USPreliminary AmendmentAugust 9, 2019 shift register 100, Par. 37), a number NIE of input elements within the input arrangement (Fig. 6, Pars. 79-80) and a count value C of a clock information (CL) (Fig. 6, Pars. 80-81).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Choi as modified with the teaching of Ishakov to provide an improved outputting process since several sequentially touches may be connected to one output of controller as suggested by Ishakov (Par. 77). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0048255 A1 to Choi et al. (Choi) and U.S. Patent No. US 6,657,574 B2 to Rhode; in view of U.S. Patent No. 5,297,070 to Hua et al. (Hua).
As to claim 9, Choi as modified does not expressly disclose said data processing unit determines a trigger signal for a READ/WRITE operation of the shift register on the basis of a cycle length CLL = W x Nie, wherein W is the word length of the shift register and Nie is the number of input elements within the input arrangement.
Hua discloses disclose said data processing unit determines a trigger signal for a READ/WRITE operation of the shift register (Col. 11, lines 3-19) on the basis of a cycle length CLL = W x Nie, wherein W is the word length of the shift register (5) and Nie is the number of input elements within the input arrangement (Col. 11, lines 3-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Choi as modified with the teaching of Hua to allow simultaneous read/write operation as suggested by Hua (Col. 11, lines 3-6).

Allowable Subject Matter
Claims 1-6 and 15-18 are allowed.
The allowable subject matter is: 
c)    compare (S4) value C of the clock counter with a cycle length CLL (S4) (Fig. 5), and return to step b) if comparison result is negative (S3) (Fig. 5) or proceed to step d) if comparison result is positive (S5) (Fig. 5);
d)    read data (Dfifo) from the shift register (S5) (Figs. 3, 5);
e)    compare (S6) said read data (Dfifo) from shift register (5) with predetermined first data value (D1) (S6)(Fig. 5), and proceed to step f) if comparison result is positive (S7) (Fig. 5) or proceed to step a) if comparison result is negative (S2) (Fig. 5);
f)    write data (Die) derived from analog input device (S) into shift register (S7) (Fig. 5) and return to step a) (S2) (Fig. 5), with all the other limitations cited in claims 1 and 2, respectively.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the Applicant’s Remarks, the Applicant argues that Shahparnia does not teach  “processor 348 controls the FIFO 608 nor the ADC 606” of claims 7 and 11.  The Examiner respectfully disagrees.  Shahparnia teaches that the sensing circuit 350 may transmit the analog capacitance signals to the processor 348, which may then convert the data to a digital form (Par. 27) and also that the output of the ADC can then be fed into first-in-first-out buffer 608 (Fig. 6, Par. 34).
On pages 8-9 of the Applicant’s Remarks, the Applicant argues that Shahparnia does not teach a shift register since “a shift register is more than a FIFO (First-In-First-Out) as it is possible to read each bit of the register anytime and/or to write to each bit of the shift register anytime, especially to bits that are located between the first bit and the last bit. In contrast, a FIFO allows only to write into the first bit and to read the last bit.” The Examiner respectfully disagrees.  Paragraph 38 of the Applicant’s Specification discloses that “The shift register 5 may be a FIFO memory”.
On pages 9-11 of the Applicant’s Remarks, the Applicant argues that Shahparnia does not teach “a number of input elements N_IE nor a count value C of a clock information that are used to control FIFO 608”.  The Examiner respectfully disagrees.  Ishakov teaches the number of keys connected in a chain is limited by circuit capacity of the controller's outputs and lowering of the image refresh rate due to increase in the time of exchange session (Par. 79), and that the signal that is transferred from the key's contact is encoded to the output DO signal with a bit. Its zero state corresponds to a pressed key. To exclude condition of simultaneous filling of this bit in all keys in the chain, the permission of its filling is given only to key currently receiving in current exchange session zero D11 bit--a synchronization bit (Pars. 80-81).
On pages 11-13 of the Applicant’s Remarks, the Applicant argues that Shahparnia and Hua do not teach “a number of input elements of an input arrangement which is used to trigger a READ/WRITE operation of a shift register.”  The Examiner respectfully disagrees.  See response to pages 8-11 above.  In addition, Hua teaches that the array 139 is able to store k words having a maximum word length of (l-1) bits, and after a read/write operation, the columns either side of an enabled READ/WRITE control line 142, 144 contain the same data, with the newly written column on the left being shifted up one row with respect to the read column on the right. Data is shifted through the memory 46 by propagating from left to right high read/write pulses across the READ/WRITE control lines 142, 144. The read/write pulses are separated by a number of low pulses, the number being equal to the length of the data words which are to be shifted through the memory 46. Thus, if the words have the maximum length of (l-1) bits, the pulses are separated by (l-1) low pulses, or O's.”
On pages 13-16 of the Applicant’s Remarks, the Applicant argues that “Rhode cannot be fairly combined with Shahparnia to arrive at the instant invention because there is no teaching or suggestion as to how to modify an optical output device that generates optical output to a user in such a manner that an acoustical output device results from the combination.”  The Examiner respectfully disagrees.  Rhode is relied on the teaching of the output device being an acoustic output device (see Fig. 6, Col. 6, lines 6-17) since claim 12 discloses that the “analog output device is an optical output device, particularly an LED, an acoustical output device and/or a vibration device”
On pages 17-18 of the Applicant’s Remarks, the Applicant argues that “it is also not disclosed that the latches 500a to 500h are shift registers. Contrary, shift registers 501a to 501h are used in addition to latches 500a to 500h”  However, Rhode was relied on for the teaching of shift registers 501a-501h, not latches 500a to 500h.
On pages 18-20 of the Applicant’s Remarks, the Applicant argues that “Rhode does not fairly teach to one of ordinary skill in the art how to modify an optical output device that generates optical output to a user. Therefore, the combination of Choi and Rhode does not fairly lead one of ordinary skill in the art to the invention of claim 12”.  The Examiner respectfully disagrees.  Rhode is relied on the teaching of the output device being an acoustic output device (see Fig. 6, Col. 6, lines 6-17) since claim 12 discloses that the “analog output device is an optical output device, particularly an LED, an acoustical output device and/or a vibration device”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 2007/0296709 A1 to GuangHai teaches detecting a presence of a conductive object on a sensing device having multiple sensor elements that are electrically coupled, each sensor element corresponding to a button operation, and distinguishing between the multiple button operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692    


/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692